731 N.W.2d 739 (2007)
YPSILANTI FIRE MARSHAL and City of Ypsilanti, Plaintiffs-Appellees,
v.
David KIRCHER, Defendant-Appellant.
Robert C. Barnes, Plaintiff-Appellee,
v.
David Kircher, Defendant-Appellant, and
Patricia Brown, Defendant.
Ypsilanti Fire Marshal and City of Ypsilanti, Plaintiffs-Appellees, and
Barnes & Barnes, Plaintiff,
v.
David Kircher, Defendant-Appellant.
Robert C. Barnes, Plaintiff-Appellee,
v.
David Kircher, Defendant-Appellant, and
Citizens Bank, Defendant.
Docket Nos. 133240-133243. COA Nos. 260970-260973.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the January 9, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. *740 The motion requesting judicial notice is DENIED.